Citation Nr: 9924917	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-06 927	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an increased rating for residuals of 
compression fracture of the thoracic spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from August 1987 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied a rating in excess of 20 
percent for the service-connected thoracic spine disability.


REMAND

The veteran contends that his service-connected thoracic 
spine disability has increased in severity and that he has 
been prescribed large quantities of pain killers and muscle 
relaxers. 

The Board finds that additional development is necessary in 
regard to this claim.  In the most recent VA examination 
report, dated in October 1997, the examiner noted that the 
range of forward flexion was 90 degrees and that such 
movement did not exacerbate the veteran's symptoms.  It was 
further noted that extension through the thoracic spine 
caused moderate back pain but no radicular symptoms.  The 
examiner, however, did not note the specific degrees of range 
of motion of extension backward, and limitation of that 
motion due to pain.  The examiner noted that twisting the 
trunk did not elicit much pain.  However, the range of 
rotation was not reported in specific degrees.  In addition, 
range of lateral flexion was not noted.

The Board further notes that the veteran's thoracic spine 
disability may have increased in severity since the October 
1997 VA examination.  A VA medical record dated in March 1998 
indicates that the veteran's back disorder was worsening and 
notes that back pain had increased in the past three weeks.  
Although another VA treatment record dated in April 1998 
shows that the veteran reported that his mid back was feeling 
slightly better overall, the evidence shows that the thoracic 
spine disability may have worsened since the most recent VA 
examination for compensation.

The veteran noted in his February 1998 Notice of Disagreement 
that he had seen a neurosurgeon on February 5, 1998.  In his 
statements contained on VA Form 9, received in April 1998, 
the veteran also noted that the neurosurgeon had indicated 
that he would need surgery for his back disability in the 
future.  The veteran also noted that he had appointments 
every 6 months with this neurosurgeon.  The evidence of 
record specifically notes that attempts to locate the 
February 5, 1998 record were unsuccessful.  All of the VA 
outpatient treatment records available, however, appear to be 
from the rehabilitation/physical therapy department.  
Therefore, a search of the records of the neurology clinic 
should be conducted for all of the veteran's treatment 
records.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
pending claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims folder any medical 
records identified by the veteran which 
have not been secured previously.

2.  The RO should request the veteran's 
VA medical records, in particular, 
records from the neurology clinic dated 
from February 1998 and any additional 
records from the rehabilitation/physical 
therapy department dated from April 1998.

3.  Then, the veteran should be afforded 
a VA orthopedic examination by a 
physician with the appropriate expertise 
to determine the current nature and 
extent of impairment from the service-
connected thoracic spine disability.  All 
indicated tests and studies, to include 
X-ray studies, should be conducted and 
all findings should be reported in 
detail.  In addition, the examiner should 
note all range of motion in specific 
degrees and specifically identify any 
excursion of motion accompanied by pain.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  The 
functional impairment due to pain should 
be identified.  The physician should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The examiner should 
note if there is atrophy, spasm, or 
asymmetry of the musculature of the back 
related to the thoracic spine disability.  
In addition, the examiner should note 
whether there is leaning of the whole 
spine to one side and positive 
Goldthwait's sign.  The examiner should 
also note whether there is loss of 
lateral motion with osteoarthritic 
changes.  The examiner should 
specifically determine if there is any 
neurological impairment associated with 
the service-connected thoracic spine 
disability and, if so, identify the 
manifestations thereof.  The examiner 
should also provide an opinion concerning 
the impact of the service-connected 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should 

be provided.  The clams folder must be 
made available to and reviewed by the 
examiner.

4.  Thereafter, the RO should review the 
claims folder and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development.  The RO should then 
readjudicate the issue on appeal, to 
include consideration again of the 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 38 
C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain, 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint, and 38 C.F.R. § 4.59 regarding 
painful motion with any form of 
arthritis.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  NO actin is required of the veteran until 
he is otherwise notified by the RO.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


